NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  TYWAN LAMAR JOHNSON, Petitioner.

                         No. 1 CA-CR 13-0719 PRPC
                             FILED 3-17-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2010-005426-017
               The Honorable Joseph C. Kreamer, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Tywan Lamar Johnson, San Luis
Petitioner
                            STATE v. JOHNSON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Margaret H. Downie, Judge Patricia K. Norris and Judge
Randall M. Howe delivered the decision of the Court.



PER CURIAM:

¶1           Petitioner Tywan Lamar Johnson petitions this Court for
review from the dismissal of his notice of post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            Johnson pled guilty to assisting a criminal street gang and two
counts of sale of marijuana on or near schools. The trial court sentenced
Johnson to six years’ imprisonment for one count of sale of marijuana on or
near schools and placed him on three years’ probation for the other counts.
Johnson did not file an of-right petition for post-conviction relief. Johnson
now seeks review of the summary dismissal of his first untimely notice of
post-conviction relief, filed nearly two years after the trial court sentenced
Johnson. We have jurisdiction pursuant to Arizona Rule of Criminal
Procedure 32.9(c).

¶3             We deny relief. Johnson’s notice of post-conviction relief did
not identify any issues for relief and did not explain why Johnson failed to
raise any issues in a timely manner. When a defendant seeks to present
issues in an untimely post-conviction relief proceeding, the defendant must
set forth those issues in the notice of post-conviction relief. Ariz. R. Crim. P.
32.2(b). The notice must also explain why the defendant did not raise those
issues in a timely manner. Id. If the notice fails to do so, “the notice shall be
summarily dismissed.” Id. The trial court did not err when it summarily
dismissed Johnson’s notice.

¶4             While the petition for review presents specific issues and
arguments, Johnson did not raise those issues in the petition for post-
conviction relief he filed below. A petition for review may not present
issues not first presented to the trial court. Ariz. R. Crim. P. 32.9(c)(1)(ii);
State v. Ramirez, 126 Ariz. 464, 467, 616 P.2d 924, 927 (App. 1980); State v.
Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135 (App. 1988); State v. Bortz, 169
Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991).



                                       2
                 STATE v. JOHNSON
                 Decision of the Court

¶5   We grant review and deny relief.




                        :ama




                           3